Case 5:21-cv-00209-JVS-PVC Document 17 Filed 08/25/21 Page 1 of 2 Page ID #:133

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        5:21-cv-0209 JVS (PVC)                                  Date: August 25, 2021
 Title           Gabriel Lee Jennings v. Travis Leach, et al.




 Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                   Narissa Estrada                                         None
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiff:                 Attorneys Present for Defendants:
                     None                                               None

 PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
              MAGISTRATE JUDGE SHOULD NOT RECOMMEND THAT
              THIS ACTION BE DISMISSED FOR FAILURE TO
              PROSECUTE

        On January 26, 2021, Plaintiff Gabriel Lee Jennings, a pretrial detainee in the
 custody of the Riverside County Sheriff’s Department (“RCSD”), constructively filed a
 pro se civil rights complaint pursuant to 42 U.S.C. § 1983. (“Complaint,” Dkt. No. 1).
 Plaintiff subsequently filed a First Amended Complaint pursuant to Federal Rule of Civil
 Procedure 15(a)(1), which authorizes a plaintiff to file an amended pleading once “as a
 matter of course” without prior Court approval where, as here, the amendment is made
 before an opposing party’s responsive pleading is filed. (“FAC,” Dkt. No. 11).

         In light of the FAC’s numerous pleading deficiencies, on July 14, 2021, the Court
 dismissed the FAC with leave to amend. (“ODLA,” Dkt. No. 14). Plaintiff was required
 to file either a Second Amended Complaint or a notice of intention to stand on defective
 First Amended Complaint by August 13, 2021 if he still wished to pursue this action.
 (See id. at 34). The Court expressly warned Plaintiff that the failure to file either a
 Second Amended Complaint or a notice of intention to stand on defective First Amended
 Complaint by the Court’s deadline would result in a recommendation that this action be



 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 5:21-cv-00209-JVS-PVC Document 17 Filed 08/25/21 Page 2 of 2 Page ID #:134

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        5:21-cv-0209 JVS (PVC)                           Date: August 25, 2021
 Title           Gabriel Lee Jennings v. Travis Leach, et al.


 dismissed with prejudice for failure to prosecute. (See id. at 36-37). The deadline has
 expired and Plaintiff has failed to file either document; nor has he requested an extension
 of time in which to do so.

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within twenty-one (21)
 days of the date of this Order, why the Magistrate Judge should not recommend that this
 action be dismissed with prejudice for failure to prosecute. Plaintiff may discharge this
 Order by filing either: (1) a Second Amended Complaint, curing the deficiencies of the
 FAC; (2) a Notice of Intention to Stand on Defective First Amended Complaint; or (3) a
 declaration under penalty of perjury stating why he is unable to do so.

         If Plaintiff no longer wishes to pursue his claims, he may request a voluntary
 dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). A Notice of
 Dismissal form is attached for Plaintiff’s convenience. Plaintiff is again warned that
 the failure to timely file a response to this Order will result in a recommendation that this
 action be dismissed with prejudice for failure to prosecute and obey court orders pursuant
 to Federal Rule of Civil Procedure 41(b).

        The Clerk of the Court is directed to serve a copy of this Order upon Plaintiff at
 his address of record.

         IT IS SO ORDERED.




                                                                                           00:00
                                                                  Initials of Preparer      ne



 CV-90 (03/15)                          Civil Minutes – General                          Page 2 of 2
